Citation Nr: 1203616	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability, claimed as residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before a Veterans Law Judge, and was subsequently scheduled for a November 2011 video hearing; however, she failed to appear on the scheduled date, and failed to provide an explanation regarding her absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

The Board also notes that the February 2007 rating decision denied five additional claims, entitlement to service connection for a thyroid disorder, hypertension, blurred vision, and disabilities of the back and bilateral knees.  The Veteran subsequently filed a notice of disagreement regarding all of these determinations, and was sent a May 2008 statement of the case on these issues.  On her July 2008 VA Form 9, however, she stated she only wished to perfect her appeal of the issue of service connection for a right ankle disability, and no other issue.  A VA Form 9 or substantive appeal was not filed in a timely fashion regarding the remainder of the issues in the February 2007 rating decision.  In a March 2010 statement, however, the Veteran's accredited representative listed all six issues as having been perfected for appellate review.  Nevertheless, because only the issue of service connection for a right ankle disability was perfected for review by the Board, that will be the only issue considered at this time.  See 38 U.S.C.A. § 7105.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has perfected her appeal of a February 2007 denial of service connection for residuals of a right ankle fracture.  According to an October 2009 report of contact, however, the Veteran acknowledged at that time that she had injured her left ankle during military service, and she was in fact seeking service connection for the left ankle.  Review of her service treatment records confirms a left ankle fracture during active military service, and she was subsequently granted service connection for a left ankle disorder in a March 2011 rating decision.  The remainder of the October 2009 report of contact is unclear as whether the Veteran wishes to withdraw her perfected appeal on the issue of service connection for a right ankle disability.  In a March 2010 statement, the Veteran's representative claimed the Veteran's right ankle was in fact the ankle fractured in service, and the reference to the left ankle was in error.  The Board notes, however, that the Veteran has herself more recently stated her left ankle was the ankle fractured in service, and the left ankle is referenced on several occasions in the service treatment records as having been fractured.  

As the Veteran has in fact perfected an appeal of her claim of service connection for a right ankle disability, clarification is required to determine if she wishes to withdraw this issue from appellate consideration, or wishes her appeal to continue.  An appellant, or his or her representative, may withdraw an appeal upon submission of appropriate notice to VA.  See 38 C.F.R. § 20.204.  If the Veteran does not wish to withdraw this appeal, the Board notes that she has not been afforded a supplemental statement of the case subsequent to the issuance of the May 2008 statement of the case.  Since May 2008, additional evidence pertinent to the Veteran's right ankle disability has been added to the file, and the Veteran has not waived agency of original jurisdiction consideration of that evidence.  See 38 C.F.R. §§ 19.31, 20.1304.  Therefore, remand is required to allow, should the Veteran wish to continue her appeal, the agency of original jurisdiction to consider this evidence and, if necessary, afford the Veteran a supplemental statement of the case.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her representative to determine if she intends to continue her appeal on the issue of entitlement to service connection for a right ankle disability.  If not, a suitable statement of intent to withdraw her appeal must be provided by the Veteran or her representative.  

2.  If the Veteran does wish to continue her appeal, or does not respond, afford her any additional indicated development and a full opportunity to supplement the record.  Thereafter, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

